On Motion for Rehearing.
The defendant in error filed a motion to rehear on the ground that his motion to dismiss the bill of exceptions, because of lack of jurisdiction of this court, should have been sustained. The motion to dismiss contends that the order of June 17, 1964, sustaining certain demurrers was a final judgment from which the plaintiff in error did not appeal within the 30 days provided by law. This court held that the order of June 17 was not a final judgment of dismissal; however, if it were construed to be so, the plaintiff in error could, as he did, file a motion to set aside and vacate and treat the overruling of the latter motion as the final judgment in the case. State Bank of Leesburg v. Hatcher, 106 Ga. App. 735 (128 SE2d 339).

Motion for rehearing denied.